United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3773
                                    ___________

Betty J. Vernon,                       *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the Eastern
                                       * District of Arkansas.
North Point Ford; Ford Motor Credit,   *
(1); Tri-Ford Mercury; Ford Motor      *      [UNPUBLISHED]
Company; Ford Motor Credit, (2),       *
                                       *
             Appellees.                *
                                  ___________

                           Submitted: June 7, 2001
                               Filed: June 12, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.


PER CURIAM.

       Betty J. Vernon appeals from the district court’s1 dismissal of her pro se action
alleging state and federal law violations related to her purchase of an automobile and
to a subsequent state court action. After de novo review of the record, see Charchenko
v. City of Stillwater, 47 F.3d 981, 982 (8th Cir. 1995); Springdale Educ. Ass&n v.
Springdale Sch. Dist., 133 F.3d 649, 651 (8th Cir. 1998), we conclude dismissal was

      1
       The HONORABLE GEORGE HOWARD, JR., United States District Judge for
the Eastern District of Arkansas.
proper for the reasons stated by the district court.

      Accordingly, we affirm. See 8th Cir. R. 47B. Vernon&s pending motions are
denied.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           2